t c memo united_states tax_court spyglass partners richard e shea tax_matters_partner et al petitioners v commissioner of internal revenue respondent docket nos filed date j gordon hansen john b wilson and scott r carpenter for petitioners richard w kennedy for respondent 1these related partnership cases have been consolidated herewith for purposes of trial briefing and opinion pebble beach partners john j gleason tax_matters_partner docket no and cypress point partners john j gleason tax_matters_partner docket no memorandum findings_of_fact and opinion gerber judge respondent issued a notice of final partnership administrative adjustments to each of the three partnerships involved in these consolidated cases determining adjustments for the and taxable years after concessions by the parties the sole issue for consideration is whether any of the partnerships purchased condominiums in date for purposes of determining whether deductions may be taken under sec_483 for unstated_interest findings of fact4 david g derrick derrick along with other persons orally agreed during december of to form three utah general partnerships spyglass partners pebble beach partners and cypress point partners the principal_place_of_business of each partnership at all relevant times was in utah written or formal partnership agreements were not drawn or executed until 2unless otherwise indicated section references are to the internal_revenue_code in effect for the years in issue rule references are to this court's rules_of_practice and procedure 3the parties have agreed that the resolution of the factual issue concerning when the purchase of the condominiums occurred which will be determinative of whether sec_483 applies will also be determinative of some of the settled issues 4the parties' stipulation of facts and exhibits are incorporated by this reference respondent agreed that the condominium purchases were actually consummated and were not sham transactions respondent did not agree however that the condominiums were purchased prior to date date derrick was the managing general_partner of each partnership the primary business_purpose of each partnership was to acquire and hold for rental and resale existing condominium units located in property developments near the park city utah ski resort area during date derrick made a dollar_figure capital_contribution and a dollar_figure loan to each of the three partnerships at the end of date derrick on behalf of each partnership drafted and executed informal purchase agreements december agreements to acquire condominium units each partnership was to purchase condominium units in development and condominium units in another for a total of units the december agreements required a dollar_figure downpayment per condominium unit dollar_figure total with the balances to be paid in two installments one on date and another on either december or the aggregate installment_obligations of the partnerships are as follows condominium units condominium units partnership date date date date pebble beach dollar_figure dollar_figure dollar_figure dollar_figure cypress point big_number big_number big_number big_number spyglass big_number big_number big_number big_number as an example a single condominium unit had a dollar_figure selling_price a dollar_figure first installment due_date and a dollar_figure second installment due_date the december agreements in addition to setting forth the payment terms required the sellers to place in escrow the deeds that were to be recorded at the time the date installment was paid the sellers also agreed to subordinate the date installment payments to any permanent financing obtained by the partnerships the december agreements also recited that all of the burdens and benefits of ownership of the subject property are transferred from seller to the purchasing partnership and this document may at the mutual consent of the parties be superseded by a more formal contract of sale as long as said contract does not change the terms and conditions outlined herein on or about date the partnerships and condominium sellers executed separate informal memoranda of condominium purchase agreements december memoranda the memoranda referenced the december agreements and had descriptions of the specific condominium units under contract attached to them they also required the parties to cooperate in recording any documents necessary to evidence any termination of the december agreements the december memoranda were recorded with the local county's recorder's office the seller of groups of condominium units or a total of units had entered into purchase agreements during date after the builder's initial default on its construction mortgage with western savings and loan co western savings the seller of groups of condominium units or a total of units purchased the units from the builder during the last few days of at a time when the loans due western savings were in default prior to date derrick paid the escrow agent western states title co dollar_figure the dollar_figure was the sum of derrick's dollar_figure capital_contribution and dollar_figure loan to each of the three partnerships dollar_figure plus dollar_figure in early derrick notified the condominium management company of the partnerships' ownership during date the partnerships caused an insurance agency to inspect the condominiums in connection with the purchase of liability and casualty insurance an insurance binder was executed on date from the time of the date agreements derrick was generally responsible for overseeing the management companies which collected rents advertised for rentals paid expenses and handled the day-to-day condominium operations derrick also was involved in the repair and maintenance of some of the condominiums including water leaks by letters dated date western savings acknowledged the partnerships' inquiry about financing 48-unit and 21-unit groups of condominiums with loans in the aggregate of up to dollar_figure and dollar_figure respectively western savings had been the lender to prior condominium_owners during date the partnerships opened bank accounts yet the accounts had limited activity during april and date the activity did involve the receipt of rental income from condominiums and the return of that income in accordance with a request from western savings' legal counsel on approximately date derrick and other individuals formed sk management co sk to manage the condominiums and by letter dated date the prior management company acknowledged receipt of the letter and agreed that sk would take over the condominium management the partnerships also engaged an accountant to review the records of the former management company and in date the accountant provided some financial data regarding the period of operations from date through date during may and date the partnerships and sellers entered into separate identical formal agreements or contracts may agreements for the sale of each condominium these superseding agreements did not change the basic obligations of the december agreement the may agreements merely provided additional detail with which to carry out the intent of the december agreements the may agreements although executed in may or date were dated as of the date date which corresponded to the december agreements the may agreements provided for the same date settlement_date and in accordance with the december agreements recited that the partnerships were entitled to possession of the condominiums as well as all of the benefits_and_burdens_of_ownership the following documents were attached to the may agreements a recourse promissory note for the date installment a recourse promissory note for the date installment a dollar_figure judgment note for each condominium providing for enforcement by the sellers if the partnerships defaulted on payment of the date installment a deed_of_trust encumbering each condominium as security for payment of the two installment notes a special warranty deed for each condominium and a quitclaim_deed for each condominium western states title co was to hold and record the deeds and close the escrow upon payment of the date installment in the event of a presettlement default by the partnerships the agreement provided each seller with two remedies first the seller would be relieved from all obligations in law and equity including conveying title and the buyer would become a tenant at will in addition the quitclaim deeds executed by the buyer would be recorded by the escrow agent and payments made by the buyer would be retained by the seller as liquidated_damages along with the judgment note second the seller could declare the installment notes due tender title to the buyer and foreclose under the laws of the state of utah in the event of the seller's presettlement default the buyer's sole remedy was to terminate and rescind the agreement and the seller was to return all sums paid_by the buyer to date along with 6-percent interest at which time the escrow agent would record the buyer's quitclaim deeds and the seller and buyer would have no further obligations to each other on or about date all partners other than derrick contributed funds to the partnerships as initial capital contributions at about the same time early date the partners executed written formal partnership agreements which stated that they were effective as of date subsequently in date each partnership admitted additional partners by means of capital contributions and execution of the latest written agreements in the partnerships elected an interim closing of their books on the basis that the condominium sales occurred in date in order to allocate profit and loss between the original and new partners each partnership timely paid the date installment to the seller and the escrow agent recorded documents in accordance with the written agreements the source of the date installment payments for each partnership was approximately dollar_figure million from capital contributions and approximately dollar_figure attributable to nonrecourse loans from western savings the loans were amortized on a 30-year schedule subject_to an 8-year call and included shared appreciation provisions for the lender legal_title to the condominiums did not pass to the partnerships until on or after date during date derrick represented the partnerships before the condominium_owners association and financial statements for january through date were reviewed the financial statements reflected that the partnerships were being allocated income and expenses from the subject condominiums beginning on date the partnerships' federal_income_tax returns reported interest deductions under sec_483 the parties agree that if petitioners are successful the method used by the partnerships to report the interest deductions was correct if however respondent is successful the method for reporting the partnerships' interest deductions should have been in accordance with sec_1_446-2 proposed income_tax regs fed reg date midway through the partnerships defaulted on the debt obligations to western savings during date the partnerships voluntarily transferred the condominium units to a third party subject_to the installment_obligation due western savings in the note underlying that installment was to be subordinated to any promissory note or lien securing the loan taken out to pay the first installment the partnerships' federal tax returns reflected losses from the disposition of the condominiums the fair_market_value of each condominium as of date was equal to the downpayment plus the present_value of the purchase_price installments determined pursuant to sec_1_483-1 income_tax regs opinion the parties agree about the substance and requirements of sec_483 their sole disagreement is whether the first installments the date installments were due more than months after the date of sale pursuant to a contract containing unstated_interest and requiring payments more than year after the sale in essence the question is whether in each instance a sale occurred during date if the sales occurred in date petitioners will be successful if the sales occurred later less than months before the first installment respondent prevails and petitioners are not entitled to deduct interest under sec_483 in williams v commissioner tcmemo_1992_269 affd 5for the period under consideration sec_483 treated as interest an amount determined by means of a statutory formula and applied to the principal payments on a pro_rata basis see sec_1_483-1 income_tax regs amounts so allocated as imputed_interest were deductible by a cash_basis taxpayer in the year in which payment was made if the taxpayer was on the accrual_method of accounting for tax purposes then the deduction was to be claimed in the year in which the payment became due sec_1_483-2 income_tax regs interest imputed under sec_483 was treated as interest for all purposes of the code sec_1_483-2 income_tax regs sec_483 with certain exceptions set forth in sec_483 applies to any payment on account of the sale_or_exchange of property which constitutes part or all of the sales_price and which is due more than months after the date of such sale_or_exchange under a contract under which some or all of the payments are due more than year after the date of such sale_or_exchange sec_483 1_f3d_502 7th cir and lang v commissioner tcmemo_1993_474 this court analyzed similar condominium transactions and found that sec_483 did not apply because the time between the sale date and the first installment was less than months under the facts in those cases it was found that the initial agreement although entered into more than months before the first installment constituted an option and not a sale in 881_fsupp_1532 d utah the u s district_court for the district of utah also analyzed a similar condominium transaction and found that sec_483 did apply because the time between the sale and first installment was more than months in that case the court found that the buyer acquired an equitable interest and that the benefits_and_burdens_of_ownership passed to the buyer upon execution of the initial informal agreement factual differences exist between prior tax_court cases and the benedict case moreover the consolidated cases now before this court have significant factual differences from all of the above-cited cases in their consideration of when the sale occurred the courts characterized their task as a factual one in reaching their ultimate factual findings the courts were guided by utah law 6the u s court_of_appeals for the seventh circuit expressed the view that the case presented a mixed question of fact and law but there was no disagreement about the standard being followed 1_f3d_502 7th cir affg tcmemo_1992_269 the prior court opinions although helpful to our analysis do not control the outcome of the factual questions presented in the cases under consideration respondent contends that petitioners' cases are no different from those already decided by this court and in one instance approved by a court_of_appeals petitioners contend that these cases are factually distinguishable from williams v commissioner supra and lang v commissioner supra and petitioners assert that the rationale of benedict v united_states supra should be followed because we are faced with a factual question we first look to the record in these cases thereafter we can compare the facts herein to those of the other cases petitioners bear the burden of showing that they were entitled to the deductions in question rule a 292_us_435 to be successful petitioners must show that a sale was completed during date in a federal tax proceeding the question of when a sale is completed is to be resolved by the facts and circumstances in each case and no one factor is controlling 68_tc_115 426_f2d_1391 9th cir affg 48_tc_694 concerning real_property a sale generally is completed at the earlier of the transfer of legal_title or the practical assumption of the benefits_and_burdens_of_ownership baird v commissioner supra pincite 430_f2d_1019 6th cir affg 51_tc_290 our factual inquiry must focus on the shift of the benefits_and_burdens_of_ownership baird v commissioner supra pincite 40_tc_66 affd per curiam 336_f2d_771 9th cir in a federal tax controversy state law controls the determination of the taxpayer's interest in the property and the tax consequences are then determined under federal_law 472_us_713 and cases cited and quoted therein unquestionably petitioners did not acquire legal_title until date accordingly we must consider whether the partnerships acquired equitable interests ie the benefits_and_burdens_of_ownership prior to our decisions in williams and lang and the district court's decision in benedict used the factors outlined in 77_tc_1221 where it was decided whether a sale of cattle had occurred we use the same factors here legal_title as in prior cases legal_title did not pass until the closing or settlement which was the date of the first installment as noted in other opinions the lack of legal_title is not fatal to the completion of a sale of real_property for example in baird v commissioner supra pincite it was held that the taxpayer became the equitable owner of realty under utah state law although legal_title had not passed intent of the parties to the transaction first we find it significant that petitioners and respondent agreed that the condominium transactions under consideration are not shams the authenticity of the documents used by the parties is not questioned respondent does not question that the parties intended that ownership of the condominiums was to pass respondent however argues that the agreements did not rise to the level of committing the parties to buy or sell the condominiums respondent contends that in substance the date agreements were nothing more than options to purchase condominiums accordingly respondent's approach is one of substance over form with respect to the date documents respondent acknowledges factual differences between williams and these cases yet contends that the net result should be the same although the informal documents reflect the intention of the parties to form partnerships and to transfer ownership of the condominiums to the partnerships respondent argues that there is a lack of monetary commitment sufficient to support the form of the december agreements respondent notes that initially all capital contributions were attributable to derrick in the same 7under utah case law when interpreting a contract the parties' intentions are generally controlling see eg winegar v froerer corp p 2d utah vein respondent notes that the amount of capital and loans contributed by derrick to each partnership dollar_figure and dollar_figure although placed in escrow was de_minimis when compared to the purchase_price set forth in the agreements in other words respondent contends that both the partnerships and sales agreements were underfunded this lack of funding leads to respondent's additional contention that the partnerships and sales agreements were without substance until later documents were drafted and executed and the first installment payments were made respondent accepts that the informal agreements express the parties' intent to agree to buy and sell the condominiums however respondent contends that the sale did not take place in december of finally respondent suggests that certain language in the december agreements indicates their conditional nature for example respondent refers to the following language in the event seller or buyer as the case may be elects to terminate the agreement in accordance with the terms thereof seller and buyer shall cooperate in executing and recording any and all documents necessary to evidence the termination of the agreement we find that respondent's reliance upon this language is misplaced the referenced language does not establish that any party could unilaterally escape from its obligations we find that it was the parties' express intent to effect the sale of the condominiums by means of the december agreements albeit informal those agreements were not conditional in their terms or voidable at will the question remains however whether the parties effected their intent so that the partnerships could be considered equitable owners of the property as of date equity in the condominiums each partnership paid dollar_figure down for each condominium for a total of dollar_figure for units per partnership this dollar_figure was preliminary to first installments totaling about dollar_figure due just over months later and second installments of about dollar_figure million due in years as pointed out by respondent there is great disparity between the downpayment and the first and or second installments a relatively small downpayment however does not require our finding that the dollar_figure was not a payment towards equity in the designated condominiums the language of the december agreements was specific as to the intention of the parties to effect the sale and the transfer of the benefits_and_burdens_of_ownership those agreements were without conditions the term option is not used and the parties were not provided a choice as to whether they wished to buy or sell respondent however argues that the small amount designated as a downpayment coupled with the parties' ability to walk away from the transaction including the return of the dollar_figure in case of default or termination renders the terms of the december agreements options rather than sales contracts utah courts have held that an option contract for real_property requires one offer and acceptance of the exclusive right to purchase the property and another offer and acceptance for the actual transfer of the property property assistance corp v roberts p 2d utah ct app more particularly two elements exist in an option contract an offer to sell which does not become a contract until accepted and a contract to leave the offer open for a specified time id the december agreements were not in form options a second contract in addition to the december agreements was not necessary to effect the date closing respondent argues that the parties could walk away from the transaction with little or no monetary loss in that regard the agreements as revised by the may agreements provided specific remedies in the event of presettlement default if the partnerships defaulted the sellers had a choice of two remedies first each seller would be relieved from all obligations in law and equity to convey title to the buyer and the buyer would become a tenant at will all deeds executed by the buyer would be recorded by the escrow agent and the dollar_figure payment made by the buyer would be retained by the seller as liquidated_damages along with the dollar_figure judgment note for each condominium unit alternatively the seller could declare the installment notes due tender title to the buyer and foreclose under the laws of the state of utah if the seller defaulted the buyer's sole remedy was to terminate and rescind the agreement whereupon the seller was to return all sums paid to the buyer along with percent interest under those circumstances the escrow agent was required to record the quitclaim_deed from the buyer to the seller leaving the buyer and seller with no further obligations to each other we are unable to find the substance of the agreements between the parties here to be options solely because of the size of the downpayment in relationship to the agreed-upon purchase_price the circumstances here are not equivalent to the parties' having the option to walk away the buyers partnerships would be subject_to a penalty if the first installment was not made that is so because the seller had the choice of accepting liquidated_damages dollar_figure downpayment plus dollar_figure per unit or declaring the installment notes due and then foreclosing in that regard the dollar_figure damages approach percent of the first installment although the damages represent a smaller percentage of the second installment that installment must be converted to a present_value such conversion would cause the damages to be relevant and proportionate to both installments one can argue that the sellers were able to walk away from the bargained-for price that argument however is wholly dependent on whether the agreed-upon price was fair and amounted to valuable consideration the facts reflect that the agreed- upon price was not illusory furthermore the agreement did result in the payment of the first installment and the passage of legal_title therefore we conclude that the downpayments were true equity in the condominiums additionally in order to find that the december agreements were options under utah law we would have to find that the may agreements were separate contracts of sale the record does not support that finding and there is nothing conditional about the december agreements or the parties' actions present obligation we must consider whether the partnerships were subject_to enforceable obligations to purchase real_estate under utah law 472_us_713 749_f2d_1483 11th cir affg in part and revg in part tcmemo_1981_361 petitioners contend that a utah realty purchase agreement is enforceable if it contains the essential terms of the parties' understanding and meets the requirements of the statute_of_frauds to meet the essential terms requirement petitioners list four specific requirements to wit the agreement must designate the parties describe the property state the purchase_price and contain any additional essential terms reed v alvey p 2d utah ferris v jennings p 2d utah finally petitioners point out that a property is sufficiently described if it cannot be confused with other_property in re estate of bonny p 2d utah respondent does not dispute petitioners' contention that in form the agreements may be enforceable under state law however respondent counters that under federal_law we must look at all of the facts and circumstances to reach a conclusion as to whether there was a sale respondent contends that if enforceable the december agreements did not constitute sales but were instead mere options to purchase or sell the condominiums respondent relies on the discussion in williams v commissioner tcmemo_1992_269 to support her contention that the december agreements were merely options in the williams opinion based on that record it was found that the meager penalty restitution plus the payment of apparently below-market-rate interest is inconsistent with any practical obligation on the part of the seller and in substance supports the conclusion that the seller had no more than an option to sell the condominium which it of course might decline to exercise fn ref omitted that element coupled with the fact that in williams some of the condominiums had not yet been completed provided the rationale for the conclusion that the contracts although expressed as a sale in form were in substance options to sell the u s court_of_appeals for the seventh circuit although affirming our decision in williams pointed out that the seller was committed because of the escrow of the deed and that the option was in the buyer rather than the seller williams v commissioner f 3d pincite one factor underlying the court of appeals' reasoning was the fact that the condominium in question was unfinished ultimately however the court was swayed by the fact that specific performance was waived and the buyer would forfeit only dollar_figure if the option was not exercised id pincite once again because of the relative size of the amount forfeited to the amount that would have to be paid at closing the court_of_appeals characterized the transaction as being a sale of a call for dollar_figure id the underlying question of whether the partnerships had any enforceable obligations is one we must decide under utah law we find that the december agreements were enforceable obligations with respect to the parties this of course is a major factor to be considered in our ultimate analysis of whether for federal tax purposes there had been a sale during date within the meaning of sec_483 right to possession concerning this aspect the williams and lang opinions focused on the fact that the condominiums were unfinished the condominiums here were complete at the time of the december agreements furthermore the condominium management companies were notified in early of the partnerships' ownership during date the partnerships caused an insurance agency to inspect the condominiums in connection with the purchase of liability and casualty insurance and an insurance binder was executed finally from the time of the date agreements derrick was generally the overseer of the management companies that collected rents advertised for rentals paid expenses and handled the day-to-day condominium operations possession of the condominiums by the partnerships or buyers was possible and it was exercised by and through a general_partner derrick payment of the property_tax there was no reference to real_property tax in the date agreements in the date agreements executed in date which related back to the date agreements the real_property_taxes were to be prorated between the buyers and sellers as of the date execution date on this point respondent argues that the date agreements may be the documents which created sufficient enforceable obligations to constitute a sale rather than an option for federal tax purposes petitioners however counter that the date documents were drafted solely to modify the date agreements in that regard petitioners contend that the date agreements constituted a completed sale and that the date documents simply added details to carrying 8respondent argued that the sale may have occurred either at the time of executing the date agreements or at the time of the subsequent closing or settlement_date but that in either event petitioners would not have met the 6-month threshold of sec_483 out the express intent of the earlier and more informal documents initially we do not consider the real_estate tax proration to be a significant aspect in the context of this case petitioners are attempting to show by a preponderance_of_the_evidence that the december agreements constituted a sale in that context adding the proration of real_estate tax in a date addenda does not have much if any probative value in meeting that burden ultimately however the partnerships were obligated to pay a pro_rata share of the real_estate tax for a period beginning with the execution of the date agreements risk of loss this aspect concerns the question of who would bear any loss to the condominiums after the execution of the date agreements this question was not addressed in prior opinions because few if any improvements had been made in williams lang or benedict here however the condominiums were in existence prior to any agreements and if they were damaged or dropped in value someone would have to bear the loss petitioners argue that under utah's doctrine_of equitable conversion the sales occurred in date under that doctrine at the time of the execution of a contract for the sale of realty the buyer acquires equitable ownership and the seller's interest is reduced to naked legal_title this merely serves as security for payment of the purchase_price see butler v wilkinson p 2d utah lach v deseret bank p 2d utah ct app in the instant case the deeds from the sellers to the buyers were held in escrow and were to be recorded on date after the payment of the first installment respondent does not dispute petitioners' equitable conversion position yet instead continues to argue that the date agreements were options and not sales so that the sellers would continue to bear the risk of loss the question of risk of loss is according to respondent dependent upon the ultimate question of whether for purposes of petitioners' federal tax the date agreements constitute sales or options to some degree respondent's position begs the question petitioners' analysis of utah law on the question of equitable conversion reveals that once a contract for sale of realty becomes effective the benefits_and_burdens_of_ownership accrue to the buyer as a matter of law the form of the date agreements supports petitioners' equitable conversion argument moreover as petitioners point out the benefits_and_burdens_of_ownership have been accepted as ownership for federal tax purposes see eg 68_tc_115 lach v deseret bank supra in addition utah courts have applied the doctrine_of equitable conversion for sales and inheritance_tax purposes see in re estate of willson p 2d utah allred v allred p 2d utah again to reach an option conclusion here we must accept respondent's contention that the amounts the partnerships stood to lose were de_minimis in relation to the sale price petitioners have made a strong case that equitable conversion occurred at the time of the date agreements accordingly the partnerships buyers based on the form of the agreements would bear any loss to the condominiums profits in the williams opinion the question of profits from the condominiums was handled summarily because the condominiums were unfinished and could not be rented here the condominiums were finished and rented the date agreements however do not specify whether the seller or buyer would be entitled to profits from the rental of the condominiums the december agreements did state that the buyers would receive all the benefits_and_burdens_of_ownership here again the question turns on whether the sellers or buyers had those benefits_and_burdens_of_ownership accordingly equitable conversion at the time of signing the date agreements would have a bearing on the issue in addition general_partner derrick advised the condominium management company relatively soon after the execution of the date agreements that the partnerships had become the owners of the realty after the closing accountings were made reflecting allocation of all income and expenses ostensibly profits to the partnerships from the time the date agreements were executed equitable_title based on the record and the above analysis it is apparent that in form the partnerships had acquired equitable interests in the condominiums at the time of the december agreements in the williams opinion it was acknowledged that the buyers obtained at best some equitable not legal_interest in the property at the time the initial purchase agreement was executed williams v commissioner tcmemo_1992_269 that opinion goes on to find that the substance of the williams transactions was an option rather than a sale the court_of_appeals then reasoned that there was no vesting of 'equitable title' in any sense because the contract excluded a suit for specific performance by the buyers williams v commissioner f 3d pincite in the setting of these cases the parties' date agreements must be considered as self-contained permitting no changes from the informally outlined terms and conditions however the date agreements were susceptible of being superseded by a more formal contract of sale by the mutual consent of the parties the date date is the crucial date upon which a sale ie transfer of the benefits and burdens must have occurred to come within the sec_483 9the parties and prior opinions have made no distinction between the concepts of equitable_title and equitable interest for purposes of this opinion we treat the terms as synonymous interest provisions the december agreements did not contain default provisions the parties made the simple but all- encompassing statement all of the burdens and benefits of ownership of the subject property are transferred from seller to buyer as of the date of this agreement further the sellers placed in escrow all deeds relating to the transfer of the property which were to be recorded by the escrow agent on the designated closing date of date accordingly at the time of the execution of the december agreements the buyers had not waived the specific performance remedy that waiver occurred in connection with the superseding may agreements in which a dollar_figure liquidated_damages note was executed and exchanged the waiver of specific performance along with the liquidated_damages provisions did change the partnerships' remedies at the time of the change however the partnerships had exercised possession and control_over the condominiums furthermore financing had been arranged and the closing was imminent about month distant under these circumstances respondent contends that the substance of the transaction prior to the closing indicated an option however utah law causes us to find that the transactions resulted in equitable_title or interests in the partnerships buyers as of date substance over form having analyzed several factors we have concluded that under utah law the december agreements conferred the burdens and benefits of ownership on the partnerships we now consider under federal_law whether in substance a sale occurred in even though the form of a transaction may effect a particular result a federal court may find that in substance the transaction was something other than its form 293_us_465 the december agreements although brief are unambiguous binding sales contracts under utah law it is significant that the basic operative sale components of the date agreements and memoranda were not changed in the date agreements the cost method of payment time of payment and other major operative terms and obligations remained the same in all agreements the parties recited that the benefits_and_burdens_of_ownership were in the partnerships or buyers as of date in addition unlike prior cases the condominium units were completed and had been placed on the rental market prior to the parties' agreements rents were being collected condominium management was aware of the partnerships' ownership and allocations of income and expenses were made from the time of the december agreements the date agreements made additions to the december agreements by including the dollar_figure judgment notes prorating real_estate_taxes requiring title insurance and providing for specific remedies in the case of default accordingly from the time of the date agreements until execution of the date agreements the parties' remedies could have included seeking specific performance damages etc after execution of the date agreements the buyers could no longer bring suits for specific performance against the sellers when the specific performance remedy was waived10 and liquidated_damages were added the partnerships had already exercised possession and control_over the condominiums financing had been arranged and the closing was about month away the deeds from the sellers to the partnerships were placed in escrow so that payment of the first installment would effectuate the recording of sellers' deeds and the transfer of legal titles to the partnerships the partnerships were committed to and ultimately did pay the installments due on date when specific performance was waived matters had progressed to the point where the parties were prepared and ready to exchange cash for legal_title in the amounts agreed upon in the december agreements in addition the partnerships stood to lose dollar_figure per condominium unit if the first installments were not made as noted the dollar_figure represented about percent of the first installment approaching the first installment due in a little 10petitioners contend that specific performance by the buyer would have been against the escrow agent who held the deeds petitioners argue that limiting the remedy between the parties to liquidated_damages would not preclude the partnerships from seeking specific performance from the escrow agent we are not persuaded by petitioners' argument however our analysis and the resolution of the issues here make it unnecessary to further pursue it over month the parties' understanding continued to be that the buyers were possessors owners quitclaim deeds from the buyers to the sellers were held in escrow in order to convey the condominiums back to the sellers in case of the buyers' defaults the purpose of the quitclaim_deed was to permit the seller to regain unfettered title by eliminating the interest held by the partnerships ie equitable interests accordingly the buyers partnerships had possession profits and an equitable interest and had no need to seek specific performance although the sellers appear to have had the ability to escape if the market_value of the condominiums exceeded the contract_price that aspect was of little import under the circumstances existing at the time the may agreements were executed and until the date closing just over month later prior opinions have reached the option conclusion mainly because of the relevant amounts at risk or the lack of a quantitatively relevant remedy the factual differences here caused us to reach the ultimate finding that equitable_title or the benefits_and_burdens_of_ownership of the condominiums resided in the partnerships as of date and were not divested by the terms of the may agreements under these circumstances we cannot conclude that the size of the downpayment or liquidated_damages should cause a finding that the december agreements were in effect options and not contracts for sale further utah law does not support an option finding with respect to the december agreements here after considering all of the factors here we find that the partnerships have shown that a sale occurred in date both in form and in substance accordingly petitioners have shown that they come within the sec_483 requirements and that they are entitled to the interest deductions to reflect the foregoing and due to concessions of the parties decisions will be entered under rule
